DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 11, 12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 10, 14, 15 and 20-22 of U.S. Patent No. 11,047,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite broader limitations than those of the patent claims, in this regard the pending claims are considered to be anticipated by the Patent claims.  In particular pending Claims 1 and 15 are anticipated by patent Claim 1, pending Claims 3 and 16 are anticipated by patent Claims 7 and 8, pending Claims 4, 5 and 18 are anticipated by patent Claims 4 and 14, pending Claim 17 is anticipated by Patent Claim 10, pending Claim 11 is anticipated by patent Claim 20, pending Claim 12 is anticipated by patent Claim 21, pending Claim 14 .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al 2014/0313765.
Regarding Claims 1, 11 and 12, Nelson et al shows in Figure 1, a landscape lighting device comprising a plurality of LED packages configured to emit one or more of pathway lighting or decorative lighting (see Fig.22, LEDs 140, 142) and a light device mode switch 2280 (see para. 0071) in electrical communication with the plurality of landscape lighting LED packages and actuatable in order to active a pathway lighting operation mode (via annular lighting 105, see para. 0040) and a decorative lighting operation mode of the landscape lighting device (see accent light 115, para. 0042, separately controllable, see para. 0071, 0072).
Regarding Claim 4, Nelson et al discloses wherein a first plurality of landscape lighting LED packages 105 of the plurality of landscape lighting LED packages comprise landscape lighting pathway LEDS (see para. 0038).

Regarding Claims 6 and 13, Nelson et al discloses wherein the first plurality of landscape lighting LED packages is configured to emit pathway lighting simultaneously with the second plurality of landscape lighting LED packages 115 emitting decorative lighting (see para. 0042 & 0043).
Regarding Claim 7, Nelson et al disclose a driver 2260 electrically coupled with the plurality of landscape lighting LED packages (see Fig. 22, para. 0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al 2014/0313765 in view of Scholl et al 202/0370721.
Regarding Claims 2, 3, 15 and 16, Nelson et al shows a lighting device mode switch 2280 in Figure 22 in electrical communication with a plurality of landscape lighting LED packages configured to emit pathway lighting 105 or decorative lighting 115 with different modes of lighting (see para. 0042) with driver circuitry 2260 but fails to disclose a solar panel for use with a rechargeable battery and driver circuitry.  Scholl et al 
	Regarding Claims 8, 9, 14 and 17, Nelson et al as modified by Scholl et al would provide for the driver circuitry to be in electrical communication with one or more solar panels and to be driven by the solar power (see Scholl et al, Fig. 5, para. 0030).
	Regarding Claims 10 and 20, Nelson et al discloses wherein the plurality of landscape lighting LED packages are configured for one or more of a single color lighting effect, multi-color lighting effect, flam lighting effect, a flashing lighting effect (see discussion in para. 0042).
	Regarding Claim 18, Nelson et al discloses the first plurality of landscape lighting LED packages is configured to emit pathway lighting 105 and a second plurality of LED packages is configured to emit decorative lighting 115 (see para. 0037 and 0040).
Regarding Claim 19, Nelson et al discloses wherein the first plurality of landscape lighting LED packages is configured to emit pathway lighting simultaneously with the second plurality of landscape lighting LED packages 115 emitting decorative lighting (see para. 0042 & 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khubani et al is cited of interest for showing in Figure 1, a landscape light with control for plural light sources 106.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875